Exhibit 10.11

Fred H. Geyer, Senior Vice President & Chief Operating Officer

Summary of Severance Arrangement

Termination Date:

February 19, 2007

Base Salary Continuance:

Base salary continues through February 29, 2008 (the “Severance Period”)

Bonus:

Eligible for 2006 calendar year program (based on company performance, it is not
anticipated that any bonus payments will be distributed for the 2006 calendar
year)

 

Not eligible for 2007 calendar year program

Benefit Continuance:

Medical and dental benefits will be continued at normal contribution rates for
Severance Period

Auto Allowance:

Continued through the Severance Period.

Stock:

As governed by the True Temper Corporation 2004 Equity Incentive Plan, and as
directed by the True Temper Corporation Board of Directors

Outplacement Support:

Executive level outplacement provided for at least six months

References:

Positive CEO and Board of Director references and recommendations will be
provided

 


--------------------------------------------------------------------------------